DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply, filed on 24th of August of 2022, is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claimed invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The analysis of the claims is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test are detailed below. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories, which is a process. The claims are directed to the method of creating and updating a computer log. Therefore, the result of Step 1 is the claims are directed to at least one statutory category. 
In Step 2A(1), the claims were found to recite an abstract idea. Claim 1 recites:
obtaining, by a log entry computer system, first log data to be added to the computer log;
providing, using the log entry computer system, a first seed associated with at least the first log data;
generating, by the log entry computer system, a first log entry using the first log data and the first seed, the step of generating the first log entry comprises:
hashing the first log data and the first seed;
combining the hashed first log data and the first seed with the first log data and digitally signing the combined hashed information and first log data to form a tuple; and
recording the tuple in the computer log.
The claim describes data to be logged in a computer log, which is a concept that can be performed by hand. Obtaining data to record, using a seed or identifier from a list of values that is associated with the data, generating an alpha-numeric value that references the data and the seed, adding a signature to the record and writing these elements to a ledger. 
The use of a hash is interpreted as working out a method to generate an alpha numeric code that is taken from the data and the seed which will help identify the data in searches or comparisons of the data. Since the hash is not recited to have a function in the claimed invention, it is interpreted as a simple equation that can be performed by hand.  
There are no other elements in the claim that would overcome the concept of a middle-person or 3rd party person that is recording ledger data. The claims 2-13 recite: 
Claim 2: In embodiments, the step (c)(i) comprises:
combining the seed and the first log data together and then hashing the combined seed and hashed data.
Claim 3: The method of claim 1, wherein the first seed is provided based on a source of the first log data.
Claim 4: The method of claim 1, wherein the first seed is provided based on content of the first log data.
Claim 5: The method of claim 1, wherein the first seed is stored with the tuple in the computer log.
Claim 6: The method of claim 1, wherein the first seed is stored in a seed database operably connected to the first log entry computer system.
Claim 7: The method of claim 1, wherein the computer log is recorded on a read only optical recording medium.
Claim 8: The method of claim 1, wherein the computer log is recorded on a read only flash drive.
Claim 9: The method of claim 1, further comprising encrypting at least a portion of the tuple before step ( d).
Claim10. The method of claim 1, further comprising: (e) copying the computer log onto backup recording medium, wherein the backup recording medium is remote from the log entry computer system.
Claim 11. The method of claim 10, further comprising: (f) accessing the copied computer log from the backup recording medium; and (g) comparing the computer log to the copied computer log to confirm that the computer log is authentic.
Claim 12. The method of claim 1, wherein the first log data is associated with an event occurring in at least one of the log entry computer system and an external computer system.
Claim 13. The method of claim 1, wherein the first log data is associated with financial transactions.
Claims 3-4 merely recite locations from where data can be provided. Claims 5-6 merely recite where data can be stored. Claims 7-8 merely recite how the data can be recorded. Claim 10 merely recites duplicating the record. Claims 12 and 13 merely recite descriptions of the data, which are non-functional. 
Claim 2 does not recite a dependence to claim 1 and is interpreted as is, where combining data and hashing data can be performed by hand. Claim 9 recites encrypting a portion of the tuple, which is the hashed data. The encryption is interpreted as a manipulation of a portion of the data that is converted to other data. However, the data is not used functionally with the claimed invention, where it is merely recorded and thus concluded could be done by hand. Claim 11 recites accessing the copied log and comparing to the primary log to confirm authenticity. It is interpreted that a recorded log can be compared visually by a person confirming authenticity, thus concluding the claim can be performed by a person.  
The dependent claims, as shown above, further support the interpretation of the abstract idea of performing functions by hand by a person recording received data. Therefore, the result of Step 2A(1) is the claims recite an abstract idea.
In Step 2A(2), the claims that recite the abstract idea do not integrate the abstract idea into a practical application. The only element defined by the claims to perform the functions of the claimed invention is the log entry computer system. The claims attempt to generally link the use of the abstract idea to a particular technological environment or field of use. The claims could be interpreted to use the computer to merely perform the elements of the abstract idea. Therefore, the result of Step 2A(2) is the claims are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the log entry computer system, which is shown above to merely execute the functions of the abstract idea. The claims further recite hashing and encrypting, which are mathematical algorithms to distort the data. However, the use of hashing would create alpha-numeric values, which can be done by hand, and the encryption would distort only a portion of the hashed data, which can also be done by hand. Further, there are no elements that use the hashed data or the encrypted data, and thus are non-functional. The authenticity of the data is confirmed by a visual comparison to confirm that changes have not been made. While the additional elements limit the abstract idea to a specific field of technology, there is no improvement to the functions of the recited technology, nor is there an improvement to another technology or technical field. Thus, the additional elements merely recite instructions to execute the abstract idea. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the abstract idea. Considering the additional elements in combination, the steps do not add any meaningful limits on practicing the abstract idea more than the elements analyzed individually and thus do not add significantly more to the claimed invention. Therefore, the result of Step 2B is the claims do not add significantly more to the abstract idea. The test concludes the claims 1-13 are patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “In embodiments” that suggest a separate embodiment to what is recited in independent claim 1, but the claim does not recite “The method of claim 1” which defines the dependence of claim 2 to claim 1. The claim further does not show how it would further limit claim 1, where it would be interpreted that claim 2 is an independent claim. Thus, the unclear proper dependence and the unclear limitation makes the claim indefinite. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conner (US 2017/0235970, hereinafter “Conner”), in view of Ebrahimi (US 2021/0334808, hereinafter “Ebrahimi”).
Regarding Claim 1, Conner teaches 
obtaining, by a log entry computer system, first log data to be added to the computer log (“receiver 804 may receive first data from a communications network such as communications network 232, 332, 932 described in FIGS. 2, 3, and 9, respectively.” See Conner in [0114]);
providing, using the log entry computer system, a first seed associated with at least the first log data (“In some embodiments, the first device initializes data log 404 by storing a seed 416. Seed 416 may be a sequence of bits (e.g., representing a file, a data record, a number, etc.) received at the first device. In some embodiments, the first device receives seed 416, e.g., a value of 42, from a user associated with entity 402A or 402B.” See Conner in [0059]);
generating, by the log entry computer system, a first log entry using the first log data and the first seed, the step of generating the first log entry comprises:
hashing the first log data and the first seed (“In general a cryptographic hash algorithm is a hash function that converts an input, e.g., a message or a file, into an output hash value with a fixed size, e.g., a four byte value. In some embodiments, the first device uses a cryptographic hash algorithm that has the two properties: it is extremely computationally difficult to generate the input that results in a specific hash value using the cryptographic hash algorithm; and it is extremely unlikely that any two slightly different inputs to the cryptographic hash algorithm will result in the same hash value.” See Conner in [0061]; “For example, data verifier 808 may hash the received first data according to a predetermined cryptographic hash algorithm to generate a first hash value…” See Conner in [0115]);
combining the hashed first log data and the first seed with the first log data and digitally signing the combined hashed information and first log data […] (“In some embodiments, a first device may generate a /digital signature associated with the received data and transmit the digital signature along with a hash of the received data to the second device.” See Conner in at least [0063]); and
recording the tuple in the computer log (“In some embodiments, the first device stores the generated seed value to the new first data log to initialize the new data log. In some embodiments, prior to generating the new first data log, the first device cooperates with the second data to verify that the first data log matches a second data log stored by the second device. For example, the first device may generate a hash of the first data log. Then, the first device may compare the generated hash value with a hash value received from the second device. If the hash values match, then the first device verifies the first data log.” See Conner in [0110]).
Conner substantially teaches creating a hash of the data, and of signing the data, as shown above. Conner does not expressly teach generating, by the log entry computer system, a first log entry using the first log data.  
However, Ebrahimi does teach generating a first log entry using the first [received] log data (“Thus, the data received for storage is configured to be processed to generate a transaction record that is dependent on previous data stored to the block chain. The transaction record being dependent on previous data stored to the block chain ensures that data stored to the block chain is not modifiable, as each later data stored to the block chain continues to be dependent on previous data stored to the block chain.” See Ebrahimi in at least [0028]; “Encryption logic 318 encrypts the input data with a public key to provide encrypted data. The public key is paired with an associated private key as is conventional when generating such keys using an RSA encryption algorithm, an Elliptic Curve Digital Signature Algorithm (ECDSA), or other encryption algorithm known to those skilled in the art. This encrypted data can then be stored locally on the input device 312 for added security.” See Ebrahimi in [0056]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Conner “to create record data and store the data”, as taught by Ebrahimi, to secure the data received for future authentication.
Regarding Claim 2, Conner, in view of Ebrahimi, teaches the limitations of claim 1. In view of the interpretation of claim 2, the claim is following the process discussed in claim 1. Conner, in view of Ebrahimi, further teaches combining the seed and the first log data together and then hashing the combined seed and hashed data (See Conner in [0061] and [0115]).
Regarding Claim 3, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner further teaches the first seed is provided based on a source of the first log data (“Seed 416 may be a sequence of bits (e.g., representing a file, a data record, a number, etc.) received at the first device. In some embodiments, the first device receives seed 416, e.g., a value of 42, from a user associated with entity 402A or 402B. In some embodiments, the first device receives seed 416 from the second device associated with entity 402B.” See Conner in [0059]).
Regarding Claim 4, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner further teaches the first seed is provided based on content of the first log data (See Conner in [0059]).
Regarding Claim 5, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches the first seed is stored with the tuple in the computer log. (“In some embodiments, as described with respect to FIG. 4, the verification server initializes each data log with a seed and stores verified data with corresponding hash values.” See Conner in [0075]).
Regarding Claim 6, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner further teaches the first seed is stored in a seed database operably connected to the first log entry computer system (the functionality of this limitation is not clearly stated where the seed must be received by the main device; the seed must be stored in association with the hash values and the signature, and this claim limitation further limits outside the scope of the claimed limitation. Interpreting the claimed invention is storing the seed in association with the hashed log data within the log entry computer system, See Conner in [0075]).
Regarding Claim 7, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches computer log is recorded on a read only optical recording medium (“Upon generating the data, service system 106 may transmit a copy of the data to client systems associated with the data, e.g., both client systems 108A and 108B, for collaborative verification and redundant, secure storage.” See Conner in [0027]; “This encrypted data can then be stored locally on the input device 212 for added security. It can then only be accessed with the private key of the user on the input device 212, which might be stored in a more secure part of input device 212, e.g., “the Keychain”, if input device 212 is an iOS (e.g., operating system used by devices made by Apple, Inc.) smartphone. If the device is of a different type, e.g., one using an Android OS (e.g., operating system by Google, Inc.), similar secure device storage methods may be used.” See Ebrahimi in [0038]).
Regarding Claim 8, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches the computer log is recorded on a read only flash drive (If the solution to a possible problem is to provide a method and/or system of generating a log file for a computer system that allows for authentication of individual entries in real time and avoids conventional log systems drawbacks (as recited in the disclosure), then having a portable, removable drive as the medium for computer log storage moves away from the scope of the claimed invention. Interpreting the log entry computer system records on a local non-removable secured medium, See Ebrahimi in [0038]).
Regarding Claim 9, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches encrypting at least a portion of the tuple (interpreting the only portion that can be encrypted is the log data: “As shown in FIG. 1A, the input data can be optionally encrypted by encryption logic 118 and securely stored in operation 119b. In one implementation, the input data is transferred directly to hashing logic 120, without passing through encryption logic 118. For ease of understanding, the operations of the optional encryption logic 118 will be discussed first, and then the operations processed by the hashing logic 120. As such, the process may proceed directly from receiving the user information via 112 to the hashing logic 120.” See Ebrahimi in [0022]).
Regarding Claim 10, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner further teaches copying the computer log onto backup recording medium, wherein the backup recording medium is remote from the log entry computer system (interpreting the backup device as a separate node in a blockchain system: “In blockchain technology, a system of networked nodes, e.g., computers or servers, each store a copy of the entire distributed database, often referred to as a blockchain. Whenever a group of data records is to be added to the distributed database, i.e., blockchain, each node may independently verify the group of data records in a batch process known as generating a block. In the batch process, a node verifies the group of data records based on its copy of the blockchain storing previously-verified data records. A node that generates the block may transmit the generated block to every other node in the system.” See Conner in [0004]).
Regarding Claim 11, Conner, in view of Ebrahimi, teaches the limitations of claim 10. Conner, in view of Ebrahimi, further teaches accessing the copied computer log from the backup recording medium; and comparing the computer log to the copied computer log to confirm that the computer log is authentic (“In current implementations, only after the block is verified by each node in the system may each node add the block to its copy of the blockchain. As each of the nodes independently verifies the block, blockchain technology may reduce the risk of a single point-of-attack or a single point-of-failure. Further, since a copy of the blockchain is maintained at each node, the data is stored in a redundant manner.” See Conner in [0004]).
Regarding Claim 12, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches the first log data is associated with an event occurring in at least one of the log entry computer system and an external computer system (“FIG. 1A shows a simplified block diagram for a system 100 and method for managing the identity of a user by way of making verifiable transactions with a public storage facility 128. By way of example, an identification card 102 may be used. In other embodiments, other forms of identification, which may be digital or non-digital may be used. In the example of the identification card 102, personal data 104 is contained thereon, which identifies the user.” See Ebrahimi in [0019]).
Regarding Claim 13, Conner, in view of Ebrahimi, teaches the limitations of claim 1. Conner, in view of Ebrahimi, further teaches first log data is associated with financial transactions (See Ebrahimi in [0019]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685